Exhibit LYNDONBANK CONDENSED BALANCE SHEETS September 30 December 31 2007 2006 (Unaudited) ASSETS Cash and cash equivalents $ 8,791,349 $ 5,216,255 Investments in available-for-sale securities (at fair value) 24,330,330 33,941,908 Federal Home Loan Bank stock, at cost 1,006,700 870,200 Loans, net 111,979,578 109,461,794 Premises and equipment, net 5,298,846 5,306,888 Bank-owned life insurance 3,526,604 3,431,821 Other assets 1,695,543 1,644,095 Total assets $ 156,628,950 $ 159,872,961 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits: Noninterest-bearing $ 19,403,583 $ 19,816,688 Interest-bearing 103,122,616 101,885,766 Total deposits 122,526,199 121,702,454 Securities sold under agreements to repurchase 6,631,267 5,033,267 Federal Home Loan Bank advances 12,000,000 17,200,000 Capital lease obligations 950,287 970,643 Other liabilities 289,603 635,196 Total liabilities 142,397,356 145,541,560 Shareholders' equity: Common stock 653,400 653,400 Paid-in capital 2,138,439 2,138,439 Retained earnings 14,210,059 14,168,462 Treasury stock (2,259,270 ) (2,259,270 ) Accumulated other comprehensive loss (511,034 ) (369,630 ) Total shareholders' equity 14,231,594 14,331,401 Total liabilities and shareholders' equity $ 156,628,950 $ 159,872,961 The accompanying notes are an integral part of these financial statements. LYNDONBANK CONDENSED STATEMENTS OF INCOME (UNAUDITED) For the Nine Months Ended September 30, 2007 2006 Interest and dividend income Loans, including fees $ 6,242,869 $ 5,421,401 Investment income 1,101,739 1,263,635 Total interest and dividend income 7,344,608 6,685,036 Interest Expense: Deposits 2,421,095 1,846,422 Other borrowings 658,473 367,941 Total interest expense 3,079,568 2,214,363 Net interest and dividendincome 4,265,040 4,470,673 Provision for loan losses 30,000 0 Net interest and dividend income after the provision for loan losses 4,235,040 4,470,673 Noninterest income: Service charges on deposits accounts 417,865 450,888 Securities gains, net 51,449 0 Gain on sales of loans 150 11,040 Increase in cash surrender value of bank owned life insurance 94,783 87,715 Other income 336,151 240,136 Total noninterest income 900,398 789,779 Noninterest expense: Salaries and employee benefits 2,337,317 2,342,912 Occupancy and equipment expense 1,054,513 795,916 Advertising expense 78,504 85,523 Professional fees 136,982 6,069 Other operating expenses 1,049,866 1,078,993 Total noninterest expenses 4,657,182 4,309,413 Income before income taxes 478,256 951,039 Income taxexpense 55,721 129,200 Net income $ 422,535 $ 821,839 Net income per share of common stock $0.40 $0.78 Average shares outstanding 1,058,132 1,058,132 The accompanying notes are an integral part of these financial statements. LYNDONBANK CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended September 30, 2007 2006 Cash flows from operating activities: Net income $ 422,535 $ 821,839 Adjustment to reconcile net income to net cash provided by operating activities: Securities gain, net (51,449 ) 0 Amortization of securities, net of accretion 5,348 37,305 Provision for loan losses 30,000 0 Change in deferred loan origination fees, net (2,532 ) (2,074 ) Amortization of premium/discount on purchased loans, net 1,217 5,167 Decrease in loans held-for-sale 0 320,000 Depreciation and amortization 364,965 250,029 Gain on sales of loans (150 ) (11,040 ) Increase in cash surrender value of bank owned life insurance (94,783 ) (87,715 ) Changes in operating assets and liabilities (308,290 ) 178,163 Net cash provided by operating activities 336,861 1,511,674 Cash flows from investing activities: Decrease in available-for-sale securities 9,822,979 2,152,151 Purchases of Federal Home Loan Bank stock (136,500 ) 124,200 Net increase in loans, net (2,486,469 ) (10,610,177 ) Purchases of premises and equipment, net (782,239 ) (528,013 ) Net cash provided by (used in) investing activities 6,417,771 (8,861,839 ) Cash flows from financing activities: Net change in total deposits 823,745 6,193,788 Net change in borrowings (3,602,000 ) 856,386 (Payments on) increase in capital lease obligations (20,356 ) 499,897 Sale of treasury stock 0 9,090 Dividend paid (380,927 ) (602,887 ) Net cash (used in) provided by financing activities (3,179,538 ) 6,956,274 Net change in cash and cash equivalents 3,575,094 (393,891 ) Cash and Cash equivalents, beginning of period 5,216,255 8,395,084 Cash and Cash equivalents, end of period $ 8,791,349 $ 8,001,193 Supplemental disclosures: Interest paid 3,079,568 2,214,363 Income taxes paid 55,721 129,200 The accompanying notes are an integral part of these financial statements. LyndonBank Notes to theCondensed Unaudited Financial Statements September 30, Note 1 - General The interimcondensed financial statements in this report have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission, including Regulation S-X and have not been audited. These condensed financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements fairly present the financial position and the results of operations for the interim periods. However, the results of operations are not necessarily indicative of the results of operations which LyndonBank may achieve for future interim periods or the entire year. For further information, refer to thefinancial statements and footnotes accompanying this Current Report on Form 8-K/A. Note 2 - Recent Accounting Pronouncements In June 2006 the FASB issued Interpretation No. 48, "Accounting for Uncertainty in Income Taxes -an interpretation of FASB Statement 109" (FIN 48). FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken, or expected to be taken, in a tax return and provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 is effective for fiscal years beginning after December 15, 2007. The adoption of FIN 48 is not expected to have a material impact on the Bank's financial statements. In September 2006, the FASB ratified the consensus reached by the Emerging Issues Task Force ("EITF") on Issue No. 06-4 "Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements," (EITF Issue 06-4). EITF 06-4 requires companies with an endorsement split-dollar life insurance arrangement to recognize a liability for future postretirement benefits. The effective date is for fiscal years beginning after December 15, 2007, with earlier application permitted. Companies should recognize the effects of applying this issue through either (a) a change in accounting principle through a cumulative effect adjustment to retained earnings or (b) a change in accounting principle through retrospective application to all periods. The Bank is currently evaluating and has not yet determined the impact the new issue is expected to have on its financial position, results of operations or cash flows. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities including an amendment of FASB Statement No. 115” (SFAS 159). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This Statement also established presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. The new standard is effective at the beginning of the Bank’s fiscal year beginning January 1, 2008, and early application may be elected in certain circumstances. The Bank is currently evaluating and has not yet determined the impact the new standard is expected to have on its financial position, results of operations or cash flows. Note 3 - Pending Merger On August 1, 2007, LyndonBank entered into an Agreement and Plan of Merger with Community Bancorp.,Derby, Vermont, and its wholly-owned subsidiary, Community National Bank, pursuant to which, among other things, the Company agreed to merge with and into Community National Bank, with Community National Bank surviving (the “Merger”). Subject to the terms and conditions of the Agreement, upon consummation of the Merger, LyndonBank shareholders will be entitled to receive $25.25, without interest, for each outstanding share of LyndonBank common stock that they own. Completion of the transaction is subject to the prior approval of the Office of the Comptroller of the Currency and the shareholders of LyndonBank. The parties expect the Merger to close on or about December
